Citation Nr: 0730701	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  06-04 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a left hip disability, 
claimed as bursitis and arthritis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to April 
1946.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision from the 
Portland, Oregon Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In January 2007, the veteran appeared and testified at a 
personal hearing before the undersigned Veterans Law Judge at 
the RO (Travel Board hearing).  A copy of the transcript is 
in the record.


FINDINGS OF FACT

The veteran's currently diagnosed left hip bursitis or 
arthritis is not related to service, and did not manifest to 
a compensable degree within one year of service separation.


CONCLUSION OF LAW

A left hip disability, claimed as bursitis and arthritis was 
not incurred in, or aggravated by, active military service, 
nor may arthritis be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Collectively, VA's notice and duty to assist letters dated in 
January 2004, December 2004, and March 2006 satisfied VA's 
duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, as the letters informed the veteran of what evidence 
was needed to establish the benefits sought, of what VA would 
do or had done, and what evidence he should provide, and 
informed the veteran that it was his responsibility to make 
sure that VA received all requested records that are not in 
the possession of a Federal department or agency necessary to 
support the claim.

The Board notes that at the RO hearing of January 2007, the 
veteran's representative requested a new VA medical 
examination for compensation purposes on the basis that the 
VA medical examination of June 2006 was confusing in its 
diagnosis when read with private medical opinion of September 
1991 and October of 2002.  In the alternative, the 
representative requested that the Board reconcile these 
documents.  Since the Board finds that the June 2006 VA 
medical examination is not confusing in its diagnosis, which 
is discussed below, a new VA medical examination will not be 
requested.

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought. VA medical records, examination 
reports and medical opinion, along with private medical 
evidence, have been associated with the record.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issue on 
appeal, and that VA has satisfied the duty to assist. 

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Board 
notes the RO sent the appellant Dingess notice in March 2006.  
In the present appeal, because the service connection claim 
is being denied, and no effective dates or rating percentages 
will be assigned, the Board finds that there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess, supra.  The appellant and his 
representative have not alleged any prejudice with respect to 
the timing of the notification, nor has any been shown.

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by personal hearing testimony, submission of 
statements, and arguments presented by the representative 
organization.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110, 
1131; 38 C.F.R. §§ 3.303(a).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  The Court has held "where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required."  Groveitt v. Brown, 
5 Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration.)

Where a veteran who served for ninety days or more during a 
period of war (or during peacetime service after December 31, 
1946) develops certain chronic diseases, such as arthritis, 
to a degree of 10 percent or more within one year from 
separation from service, such diseases may be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.    

The Court has also held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant. 

The veteran contends that he injured his left hip while 
serving on active duty with the Navy in Adak, Alaska when he 
fell, and that he was treated for it for one week  in a 
military hospital.  The veteran further contends that his 
current left hip bursitis or arthritis, which a VA examining 
physician diagnosed in June 2006 as sciatica down the left 
lower extremity, most likely secondary to arthritis in the 
lumbosacral spine, is related to the fall he took in service.

Service medical records of July 1945 over a period of a week 
indicate that the veteran was treated in service at the Naval 
Operating Base in Adak, Alaska for left hip pain of an 
undiagnosed nature.  The records report that the veteran 
recalled no injury to the left hip, but stated he fell 
several days before and injured his left shin slightly.  A 
couple of days later, the veteran was reported as symptom 
free, and by week's end a diagnosis of "myositis acute, 
quadriceps femoris" was noted, also that the veteran 
returned to duty.  The veteran's separation examination of 
July 1945 is negative for any problems relating to his left 
hip.

Private medical treatment records of September 1991 indicate 
that the veteran reported that he had been treated for the 
past 45 years for rheumatoid arthritis and secondary 
degenerative disease with some underlying primary 
osteoarthritis.  In September and October 2002 and January 
2003, private treatment records indicate that the veteran was 
treated for left hip pain.

A December 2003 VA x-ray showed that the appellant had 
degenerative disc disease at L4-5, but well preserved hip 
joints.  In December 2003, a VA rheumatologist examined the 
veteran for left hip pain and opined that either he had a 
very atypical presentation of arthritis or could not remember 
the details of his past history.   The examiner did not find 
any evidence of other kinds of inflammatory arthritis and 
wondered about a spondyloarthropathy.  The same physician 
treated the veteran for left hip pain in June 2004 and 
January 2005.  

At the aforementioned hearing, the Board notes the veteran's 
testimony that he was treated for left hip arthritis or 
bursitis in the service for a week in the hospital, but he 
cannot remember what caused his fall because it was so long 
ago.  Additionally the veteran testified that he was treated 
for left hip arthritis or bursitis right after separation 
from service in 1945, but the physicians who treated him have 
passed away, and their records are no longer available.  
While the veteran is credible in his assertion that he was 
treated for left hip pain while in service, service medical 
records do not show that the appellant was hospitalized for a 
week during July 1945, only that he was treated over the 
period of a week.  As to the veteran's testimony that he has 
been treated for a left hip disability since service 
separation, there are simply no records to corroborate his 
testimony.

In this case, in addition to the absence of evidence of on-
going left hip injury or arthritis or bursitis in service or 
upon separation from service, the evidence is also negative 
for post-service complaints, treatment, or findings regarding 
his hip injury until 1991, which is, notably, 46 years after 
service separation.  Additionally, there is no evidence of 
arthritis manifesting to a compensable degree within a year 
of service.  For this reason, service connection for left hip 
arthritis as a presumptive disease is not warranted.  38 
C.F.R. 3.307(a)(3).  

The evidence weighing in favor of the veteran's claim 
consists of the veteran's assertions since December 2003 that 
his current left hip disability was incurred in service.  
However, in order to render competent medical opinion, a 
witness must be competent to be probative as to the facts 
under consideration, and the veteran does not possess the 
requisite medical expertise to render such an opinion.  
Espiritu supra.  Also weighing in the veteran's favor are 
entries in his service medical records that he was treated 
for left hip pain during service and his private 
rheumatologist's opinion of May 2006 that the veteran's in 
service fall was related to his current left hip arthritis or 
bursitis.  However, that opinion is based upon an inaccurate 
history and did not consider service medical records, VA 
treatment records and medical opinion.
 
The evidence weighing against the veteran's claim includes 
the absence of service separation documenting a left hip 
disability, and the absence of post-service evidence of any 
complaints, findings, or treatment for left hip arthritis or 
bursitis until 46 years after service.  The Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In view of 
the lengthy period without treatment, there is no evidence of 
continuity of symptomatology and this weighs against the 
claim.  Id.  

After a review of all the evidence of record, the Board finds 
that the in-service and immediate post-service evidence, 
which includes the absence of complaints or treatment sought 
by the veteran for left hip arthritis or bursitis, is more 
probative of alleged in-service left hip arthritis or 
bursitis because the evidence is more contemporaneous to the 
alleged in-service incurrence than the current recollections 
of in-service disease rendered nearly 46 years after service, 
and the veteran himself testified that his memory is not what 
it once was.  

In weighing the evidence, the Board finds that the absence of 
on-going hip symptoms or arthritis or bursitis in service or 
upon separation from service and immediately after service, 
outweigh the veteran's more recent treatment for left hip 
arthritis or bursitis.  Thus the Board finds that the 
preponderance of the evidence is against the veteran's claim 
that his left hip arthritis or bursitis occurred in service.

On the question of current disability, in this case, a 
private rheumatologist has diagnosed the appellant with 
arthritis, while a VA rheumatologist has diagnosed him with 
sciatica down the left lower extremity, which is most likely 
secondary to his arthritis in the lumbrosacral spine.

As to medical nexus, in May of 2006 a private rheumatologist, 
without a review of the veteran's service medical records or 
VA medical records opined that it was as likely as not that 
the fall the veteran contended he had in service resulted in 
degenerative hip arthritis many years later.  In June 2006 a 
second VA rheumatologist who reviewed the veteran's claim 
file found the veteran to have sciatica down the left lower 
extremity and opined it was most likely secondary to his 
arthritis in the lumbosacral spine, which is not service 
connected.  He further opined that it was not likely that a 
fall in 1945 caused the veteran's current symptoms of 
sciatica of the left hip or his arthritis or bursitis, and 
that the fall did not cause his current arthritis in the 
lumbrosacral spine.  In terms of weighing the private and VA 
opinions, the Board finds the VA opinion to be of more 
probative value because it is based upon an accurate history, 
service medical records, private treatment records and 
opinion and the claims file, where as the private opinion is 
based upon an inaccurate history and does not consider 
service medical records, other private opinion, and VA 
treatment and opinion.

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for left hip 
arthritis or bursitis, and the claim must be denied.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for a left hip disability, claimed as 
bursitis and arthritis is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


